      0:21-cv-00554-TLW         Date Filed 02/23/21      Entry Number 1      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH CAROLINA

                                   ROCK HILL DIVISION



 THOMAS SETH POWERS,                                 CASE NO.: 0:21-cv-00554-TLW

                                  PLAINTIFF,

                V.

 ENRIQUE HIDALGO FELIPE and M&J                            NOTICE OF REMOVAL
 LOGISTICS aka MONJAY LOGISTICS,
 LLC,

                              DEFENDANTS.


TO:    THE UNITED STATES DISTRICT COURT

       The Defendants would respectfully show unto the Court in support of its Notice of

Removal that:

           1. The Summons and Complaint in this action were filed on January 21, 2021 in the

Court of Common Pleas for Fairfield County, South Carolina. Attached for the Court are copies

of the Plaintiff’s Summons and Complaint. The Complaint is the first pleading served upon the

Defendants in this action, and service was affected on the Defendants on January 28, 2021.

Therefore, removal is timely under 28 U.S.C. §1446(b).

           2. The Unites States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiff is a resident of the State of South Carolina. Defendant Enrique

Hidalgo Felipe is a resident of the State of North Carolina. Defendant M&J Logistics aka Monjay

Logistics, LLC is a business incorporated under the laws of the State of North Carolina, with its
      0:21-cv-00554-TLW          Date Filed 02/23/21      Entry Number 1       Page 2 of 2




principal place of business located in North Carolina. This action has been brought by the Plaintiff

against the Defendants for an accident alleged to have occurred in Fairfield County, South

Carolina.

            3. Venue is proper in the Rock Hill Division of this Court pursuant to 28 U.S.C.

§1441(a).

            4. Plaintiff’s counsel has alleged that the amount in controversy in this matter exceeds

Seventy-Four Thousand Nine Hundred Ninety-Nine and 00/100 ($74,999.00) Dollars due to

Plaintiff’s alleged severe injuries suffered as a result of the accident underlying the Plaintiff’s

Complaint where the Plaintiff was driving a moped that was struck by the Defendants’ tractor

trailer. The Plaintiff alleges that he has suffered and will continue to suffer physical pain,

temporary and permanent disability, loss of earnings, and loss of enjoyment of life. The Plaintiff

has also pled a claim for punitive damages.

            5. The Defendants have filed no pleading in this action with the Court of Common

Pleas of Fairfield County, South Carolina, in response to the Plaintiff’s Complaint.            The

Defendants’ Answer to the Plaintiff’s Complaint is being filed shortly after this Notice of Removal.

            6. The Defendants have furnished a copy of this Notice to the Clerk of Court for

Fairfield County, South Carolina.

                                                      BROWN & BREHMER


                                              By:     s/L. Darby Plexico, III___________________
                                                      L. Darby Plexico, III (SC Fed # 9585)
                                                      Post Office Box 7966
                                                      Columbia, South Carolina 29202
                                                      (803) 771-6600
                                                      ldp@brownandbrehmer.com
                                                      Attorney for Defendants
Columbia, South Carolina
February 23, 2021
